UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-4315


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RAMIRO CALIXTRO,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:15-cr-00068-F-3)


Submitted:   March 14, 2017                  Decided:     March 16, 2017


Before FLOYD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA & STROUD LAW GROUP, Raleigh, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ramiro Calixtro appeals from his criminal judgment after he

pleaded     guilty      to     conspiracy         to    possess     with      intent    to

distribute cocaine.            He received the statutory minimum 60-month

sentence.        Counsel      has    filed    a    brief    pursuant     to     Anders v.

California,      386 U.S. 738    (1967),         stating   that   there     are    no

meritorious      grounds       for    appeal      but     questioning        whether    the

district court substantially complied with Fed. R. Crim. P. 11

in accepting Calixtro’s guilty plea.                    The Government declined to

file a brief.       After careful review, we affirm.

       Prior to accepting a guilty plea, a court must conduct a

plea     colloquy      in    which     it    informs       the    defendant     of,     and

determines that the defendant understands, the nature of the

charge    to    which   he     is    pleading     guilty,     the   maximum      possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.            Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                       The district court

also     must   ensure       that     the    defendant’s         plea   is    voluntary,

supported by a sufficient factual basis, and not the result of

force, threats, or promises not contained in the plea agreement.

Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

       Because Calixtro did not move to withdraw his guilty plea

in the district court or otherwise preserve any allegation of

Rule 11 error, we review the plea colloquy for plain error.

                                             2
United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                                     “To

prevail on a claim of plain error, [Calixtro] must demonstrate

not only that the district court plainly erred, but also that

this error affected his substantial rights.”                              Id. at 816.           In

the guilty plea context, a defendant establishes that an error

affected his substantial rights if he demonstrates a reasonable

probability that he would not have pleaded guilty but for the

error.     Id.

     The       record    reveals        that    the    district         court    conducted       a

sufficient       plea    colloquy        with    Calixtro.          The    only       error    was

that,    although       the     court    expressly         stated    that       the    plea    was

supported by an independent factual basis, it did not develop it

on the record.          However, neither Calixtro nor the record suggest

that,    but     for    the     error,    he     would     not    have    pleaded       guilty.

Therefore        his       substantial           rights          were      not        affected.

     Accordingly, we conclude that the district court did not

plainly err in accepting Calixtro’s guilty plea.                            Calixtro filed

a pro se brief stating that he did not wish to withdraw his

guilty plea and that he only requested review of his mandatory

minimum sentence.             There was no reversible error in the sentence

calculation or imposition.                 In accordance with Anders, we have

reviewed       the     entire    record     in      this    case    and     have       found    no

meritorious issues for appeal.                      We therefore affirm Calixtro’s

conviction       and     sentence.         This       court      requires       that    counsel

                                                3
inform    Calixtro,        in    writing,     of    the    right      to   petition   the

Supreme     Court    of    the    United    States     for     further     review.    If

Calixtro requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for        leave   to       withdraw     from    representation.

Counsel’s motion must state that a copy thereof was served on

Calixtro.

     We dispense with oral argument because the facts and legal

contentions     are       adequately     presented        in   the    materials   before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                              4